United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-3369
                                 ___________

City of Kansas City, Missouri,    *
                                  *
            Appellee,             *
                                  *
      v.                          *
                                  *
Housing & Economic Development    *
Financial Corporation,            *
                                  * Appeal from the United States
            Appellee,             * District Court for the
                                  * Western District of Missouri.
David Bahner,                     *
                                  * [UNPUBLISHED]
            Appellee,             *
                                  *
      v.                          *
                                  *
Linda Jackson,                    *
                                  *
            Appellant.            *
                             ___________

                            Submitted: December 3, 2008
                               Filed: December 24, 2008
                                ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Linda Jackson appeals the district court’s1 judgment granting her claim for
wages from the Housing & Economic Development Financial Corporation. Her
principal contention on appeal is that the court erred in refusing to also grant her
penalty wages. After careful review of the record before us, we conclude that the
district court did not err in denying penalty wages under Mo. Rev. Stat. § 290.110, see
Slavens v. William C. Haas Co., Inc., 563 S.W.2d 157, 160 (Mo. App. 1978)
(§ 290.110 is penal statute which must be strictly construed), in light of the federal
receivership that the court had established and the restrictions created by the court’s
related orders.

       Jackson’s remaining arguments were either not raised below or provide no basis
for reversal. Finally, we conclude that the district court did not abuse its discretion
in denying her motion for reconsideration.

      The judgment is affirmed.
                      ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable John
T. Maughmer, United States Magistrate Judge for the Western District of Missouri.
                                          -2-